Title: To Thomas Jefferson from Robert Purviance, 19 December 1805
From: Purviance, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore Decemr. 19. 1805
                  
                  I have the honor to enclose a Receipt of Beal Clements Master of the Sloop Olive Branch, for Two Tierces, one Box and a Pair Horns, that were deliver’d me a few days ago, by Mr. William Taylor Merchant of this City, that had been brought from New [Orleans] in one of his Ships,   Mr. Taylor was so polite, as to make no charge for the Freight 
                  I have the Honor to be with great respect, Sir, Your Most Obedt. Servant
                  
                     Rt. Purviance 
                     
                  
               